DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 29-38 were pending.  Claims 1-28 and 30-35 have been cancelled.  Amendments to claim 29 are acknowledged and entered.  Claims 29 and 36-38 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0157191 A1, Published 05/21/2020.  Amendments to the specification presented on 06/04/2021 are acknowledged and entered.  
The Power of Attorney filed on 02/15/2022 is acknowledged and entered. 

Response to Arguments
Applicant's arguments filed 02/15/2022 regarding the previous Office action dated 10/07/2021 have been fully considered.  In light of the amendments to the claims and the filing and acceptance of a terminal disclaimer, any and all outstanding objections and/or rejections have been withdrawn as noted herein.

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,487,139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 29 and 30-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims. 


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 29 and 30-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-13 of U.S. Patent No. 10,487,139 is withdrawn in light of the amendments to the claims and the filing and acceptance of the terminal disclaimer over the ‘139 patent.

Allowable Subject Matter
Claims 29 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims which narrowed the specific combination of CDRs to those with a demonstrated structure/function relationship in the specification, it is the opinion of the Office that the written description requirement has been satisfied and the claimed invention is not anticipated by nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 29 and 36-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648